Citation Nr: 1740025	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for costochondritis (claimed as chest pain).
	

REPRESENTATION

Appellant represented by:	 Allen W. Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1995 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) following a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for costochondritis and assigned a noncompensable rating from July 15, 2011.  The Veteran timely appealed the initial assigned rating. 


FINDINGS OF FACT

1. The Veteran's service-connected costochondritis is more appropriately categorized as an injury to Muscle Group XXI under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5321 (2016).

2. The Veteran's Muscle Group XXI injury is manifested by no worse than slight impairment of the muscles of respiration; there is no functional loss due to muscle damage, no cardinal signs or symptoms of muscle disability, and no atrophy or impairment of function shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for costochondritis have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.73, DC 5321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

As an initial matter, the Board notes that costochondritis is not listed in the rating criteria, and the Veteran has been rated under DC 5399-5303 by analogy, governing injuries to Muscle Group III, which encompasses intrinsic muscles of the shoulder girdle.  38 C.F.R. §§ 4.20, 4.27.  While the January 2013 VA examination found that Muscle Group III affected the injury, the Board finds that the Veteran's symptoms more closely resemble Muscle Group XXI, the thoracic muscle group, including muscles of respiration.  Further, the June 2016 VA examiner found that the muscle group affected by the injury was Muscle Group XXI, not Muscle Group III.  The Board will accordingly apply DC 5399-5321 in rating the Veteran's disability.  In this regard, the Board notes that the selection of a particular diagnostic code "is a determination that is completely dependent upon the facts of a particular case," and the Board has discretion in determining the appropriate diagnostic code.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

38 C.F.R. § 4.56 provides factors to be considered in classifying a muscle injury as slight, moderate, moderately severe, or severe.  Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows:  (a) an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; and (c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

Under DCs 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  

Muscle disability is considered to be slight if it was a simple wound of muscle without debridement or infection.  The history of a slight muscle disability should include service department record of a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There should be no cardinal signs or symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement).  The objective signs of slight disability include minimal scars; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was caused by a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance; impairment of muscle tonus and loss of power; or a lowered threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it results from a through-and-through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound; consistent complaints of the cardinal signs and symptoms of muscle disability as noted above; and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups; the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and impairment of strength and endurance in comparison to the sound side.  Id. 

Severe disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id. 

If present, the following are also signs of severe muscle disability:  (1) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

DC 5321 pertains to the functioning of muscles involved in respiration and the thoracic muscle group.  Under DC 5321, a noncompensable rating is assigned for slight functioning impairment of the thoracic muscles.  A 10 percent rating for moderate functioning impairment of the thoracic muscle.  A maximum 20 percent rating for severe or moderately severe functioning impairment of the thoracic muscles.  Id.

In this case, a January 2012 private treatment record indicates that the Veteran was seen at the hospital for chest wall pain and prescribed Naproxen.

A January 2013 VA examination report reflects that the Veteran first experienced chest pains in service and continued to have the same pain intermittently over the years.  She described flare-ups that lasted a couple of weeks at a time and occurred approximately once a month.  She reported that the chest pain was sharp and throbbing, and was exacerbated by taking a deep breath or direct pressure.  The examiner found that she had non-penetrating muscle injury; and that there were no scars, known fascial defects or evidence of fascial defects associated with any muscle injuries, muscle atrophy, and cardinal signs and symptoms of muscle disability.  Muscle strength testing was normal for the bilateral shoulders and elbows.  There was tenderness noted throughout the sternum, but no gross deformity.  The examiner noted that the Veteran worked as a security guard and that she had missed a couple of days of work due to this pain.  The examiner also noted that she was right-hand dominant, and reported that she had chest pain approximately twice a month with pain in her chest region over her sternal area. 

A June 2016 VA examination report documents that the Veteran had central upper chest tightness that was not made worse by movement, breathing, or position; and made her feel short of breath when lying flat.  She reported that her symptoms usually lasted three to four hours, that the longest episode lasted two to three days, and that her symptoms occurred three to four times a week.  She also stated that sometimes symptoms have awakened her from sleep and that about a year ago she was seen in the emergency room because of discomfort and was given Naproxen.  She reported that she currently worked as a supervisor for a security company.  On examination, muscle strength testing was normal, her chest was clear to auscultation, and there was mild tenderness with palpation of the upper costochondral junction.  She had regular cardiac rate and rhythm without murmur, her abdomen was soft and nontender without palpable masses or hepatosplenomegaly, and her extremities were without edema.  There were no scar, fascia, and muscle findings; no cardinal signs and symptoms of muscle disability; no muscle atrophy; and no functional impact to her ability to work.  There was no change in the diagnosis.

After a review of all of the evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's costochondritis.  The January 2013 and June 2016 VA examiners noted that the Veteran had intermittent chest pain since March 1995 when she was first diagnosed with costochondritis during service.  Further, both VA examiners found that the Veteran had noncardiac chest pain and no pulmonary symptoms associated with her condition.  Specifically, the June 2016 VA examination report reflects that the Veteran's symptoms usually lasted three to four hours, that the longest episode lasted two to three days, and that her symptoms occurred three to four times a week.  She also stated that sometimes symptoms have awakened her from sleep and that about a year ago she was seen in the emergency room because of discomfort and was given Naprosyn.  Further, the Veteran's costochondritis was described as a non-penetrating muscle injury to the bilateral thoracic muscle group (XXI).  Upon examination, the Veteran did not have a scar, cardinal signs of muscle disability, muscle atrophy, or functional impairment; and her costochondritis had no effect on her muscle substance and function. 

Further, the Board notes that the Veteran's muscle injury was not caused by a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In addition, treatment records did not reflect a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Moreover, there was no sign of small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance; impairment of muscle tonus and loss of power; or a lowered threshold of fatigue when compared to the sound side.  To the contrary, both the January 2013 and June 2016 VA examiners found no cardinal signs and symptoms of muscle disability, no fascial defects, no muscle injury that affected muscle substance or function, no loss of power and muscle tone, and no lowered threshold of fatigue.

The Board has also considered the Veteran's contentions that his symptoms are more disabling than his currently evaluated noncompensable percent rating.  As noted above, the Board acknowledges that the evidence shows that the Veteran has chest pains that lasted three to four hours, that the longest episode lasted two to three days, and that her symptoms occurred three to four times a week.  However, as explained, the January 2013 and June 2016 VA examiners specifically found that the Veteran's muscle injuries were non-penetrating and that she did not experience cardinal signs and symptoms of muscle disability.  While the Veteran is competent to testify as to her symptoms, the above discussion takes account of these symptoms, and they do not warrant a higher rating under the applicable diagnostic codes.
 
The Board has also considered whether staged ratings would be warranted; however, the above evidence reflects that a compensable rating for costochondritis would be warranted at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 119.

Thus, based on the evidence of record, the Board finds that the Veteran's symptoms of costochondritis most nearly approximate "slight" under the criteria of DC 5321 for thoracic and respiratory muscle injuries.  As such, the preponderance of the evidence is against the assignment of an initial compensable rating for costochondritis. The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Further, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).








ORDER

Entitlement to an initial compensable rating for costochondritis is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


